131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
No. 97-70483.
United States Court of Appeals, Ninth Circuit.
Submitted November 21, 1997.**Filed Nov. 21, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, INS No. Ais-jot-noc.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Karen Yadira Rodriguez-Hernandez, a native and citizen of Honduras, petitions pro se for review of the Board of Immigration Appeals' (BIA) dismissal of her appeal from the immigration judge's (JJ) order refusing to reopen deportation proceedings that had been conducted in absentia.  The BIA affirmed the IJ's conclusion that Rodriguez-Hernandez had Failed to establish exceptional circumstances excusing her failure to appear at her deportation hearing, as required by 8 U.S.C. § 1252b(c)(3) and (f)(2).  Rodriguez-Hernandez contends that because she applied for asylum pursuant to 8 U.S.C. § 1158(a), the IJ was required to reopen the proceedings without a showing of exceptional circumstances.


3
Respondent argues that this court lacks jurisdiction to consider Rodriguez-Hernandez's contention because she failed to exhaust administrative remedies by raising the issue before the BIA and IJ.  Rodriguez-Hernandez notes that the BIA's dissenting opinion discusses the issue.  Nonetheless, she herself failed to raise it.  Accordingly, we dismiss the petition for review for lack of jurisdiction.  See Farhoud v. INS, No. 96-70337, 1997 WL 613648 (9th Cir.  Oct. 6, 1997).


4
PETITION FOR REVIEW DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3